Citation Nr: 1610808	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  08-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for diabetes mellitus type 2.

3.  Entitlement to service connection for glaucoma, cataracts, and blindness.

4.  Entitlement to service connection for ischemic heart disease with enlarged heart. 

5.  Entitlement to service connection for cerebrovascular accident. 

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for gastroesophageal reflux disease.  

8.  Entitlement to a disability rating for asthma higher than 30 percent from November 21, 2006, to June 16, 2008; and higher than 60 percent beginning June 17, 2008.


REPRESENTATION

Veteran represented by:	Robert Goss, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006, July 2008, and May 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).  The September 2006 rating decision denied, in pertinent part, service connection for diabetes mellitus type II and glaucoma, cataracts, and blindness.  The July 2008 rating decision increased the rating for asthma to 30 percent effective November 21, 2006.  The May 2011 rating decision denied service connection for ischemic heart disease, cerebrovascular accident/stroke, hypertension, and gastroesophageal reflux disease.

In a rating decision dated in January 2012, the RO increased the rating for asthma to 60 percent effective June 17, 2008.

In December 2015 the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing in Houston, Texas.  A transcript of that hearing is of record.

REMAND

On VA audiology examination in March 2012, right ear hearing was normal for VA compensation purposes; however, in July 2013 a VA physician remarked that the Veteran needed an audiology referral (see July 2013 VA Physician Note), and a VA treatment record dated in 2014 shows that the Veteran was wearing bilateral hearing aids.  See April 2014 VA Nursing Note.  In order to ascertain the current severity of his hearing loss the Veteran should be accorded a new examination.

As for the Veteran's diabetes, glaucoma and cataracts, hypertension, ischemic heart disease, cerebral vascular accident/stroke, and GERD, the Veteran's attorney contends that these disorders are secondary to the Veteran's asthma treatment regime (see Board Hearing Transcript, pp. 21-22), and he cites medical treatise evidence in support of his contention.  Transcript, pp. 10-11.  Although this evidence is inadequate for a decision in this matter, it is sufficient to prompt further medical review of these claims.  

Finally, during his 2015 Board hearing the Veteran testified that his asthma has worsened (see Transcript, pp. 19, 25), and that he is now on intravenous immunosuppressive therapy for his asthma in addition to his other asthma treatment modalities.  Transcript, pp. 21-22  In accordance with 38 C.F.R. § 3.327 he should be accorded a new examination.  On remand the claims file should be updated to include VA treatment records dated after December 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA treatment records dated after December 2012 with the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  After completion of the above, schedule the Veteran for appropriate VA examinations to determine the current severity of his hearing loss and asthma.  

The claims file should be made available to, and reviewed by, the examiners in conjunction with these examinations.  All indicated tests should be done, and all pertinent findings should be reported in detail.  The examiners should report all pertinent medical complaints, symptoms, and clinical findings; and identify and document all treatment modalities used by the Veteran for his asthma and right ear complaints in the examination report(s).  

3.  After completion of development requested in paragraph 1, send the claims file to a person with appropriate expertise for review and an opinion as to whether it is at least as likely as not the medication in the Veteran's asthma regimen has caused or aggravated the Veteran's diabetes, glaucoma and cataracts, hypertension, ischemic heart disease, cerebral vascular accident/stroke, and/or GERD.  

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected disability.

The medical opinion should include a discussion of the facts of this case and the medical science that supports the examiner's conclusions.

4.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claims.  If any benefit remains denied, send the Veteran and his attorney a supplemental statement of the case.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

